Citation Nr: 1048531	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1959 to April 1968 
and August 1969 to January 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran 
now resides in Florida, so the matter is now handled by the RO in 
St. Petersburg, Florida.

The Board notes the Veteran's claims included entitlement to an 
increased disability rating for right ear hearing loss and 
service connection for left ear hearing loss.  During the 
pendency of the appeal, a November 2006 rating decision granted 
service connection for hearing loss of the left ear.  
Accordingly, the claim for service connection is no longer before 
the Board as it was granted in full.  However, as the claim for 
an increased rating for right ear hearing loss was already on 
appeal, and the evaluation of the left ear is inextricably 
intertwined in determining the rating, the claims will be decided 
together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In August 2009, the Board remanded these claims for additional 
development.  That development having been completed, the claims 
are now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's current hypertension is not causally or 
etiologically related to service.

2.  The Veteran's bilateral hearing loss is manifested by pure 
tone threshold averages and speech recognition scores that 
correspond to level I hearing on the right and level I hearing on 
the left.

CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).
  
2.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, namely, evidence demonstrating a 
worsening or increase in severity of the disability, the effect 
that worsening has on employment, and general notice regarding 
how disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in November 2003 and June 2004 that 
fully addressed the entire notice element and was sent prior to 
the initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate his 
claims and of his and the VA's respective duties for obtaining 
evidence.  In any event, in his statements the Veteran 
demonstrated his actual knowledge of the elements necessary to 
substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005).  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in July 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
Veteran's claims were subsequently adjudicated in a September 
2010 Supplemental Statement of the Case (SSOC).  The regional 
office successfully completed the notice requirements with 
respect to the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent post-service medical 
records, as well as providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained service 
treatment records, VA outpatient records, private treatment 
records, and VA medical opinions and examinations pertinent to 
the issues on appeal.  Therefore, the available medical evidence 
and records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Hypertension

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When a Veteran served 90 days or more during a period of war and 
cardiovascular disease becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran is seeking entitlement to service connection for 
hypertension.  He asserts his hypertension began during service.

According to the National Institutes of Health and the National 
Heart, Lung and Blood Institute, normal blood pressure is a 
systolic reading of less than 120 or a diastolic reading of less 
than 80.  "Prevention, Detection, Evaluation, and Treatment of 
High Blood Pressure," National Institute of Health, National 
Heart, Lung, and Blood Institute (2003).  For VA purposes, 
hypertension means that the diastolic pressure is predominantly 
90 or greater and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 or greater with a 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

Service treatment records include some elevated blood pressure 
readings, but hypertension was never officially diagnosed.  A May 
1976 record noted a blood pressure of 120/92.  A January 1977 
record noted blood pressure of 148/100.  A subsequent record 
noted a five day blood pressure check was ordered.  A March 1977 
record indicated the blood pressure record terminated in February 
and noted mostly normal readings.  Blood pressure reading taken 
on that date were 110/82 and 108/72.  Similarly, records from 
subsequent reserve duty noted elevated blood pressure.  For 
example, a May 1986 record noted blood pressure of 124/90, an 
October 1986 record noted blood pressure of 150/90 and a January 
1992 record reflected a reading of 132/92.  

Post-service treatment records dated from March 1998 to November 
2009 indicate the Veteran is currently diagnosed with 
hypertension and is taking medication to control it.  

The Veteran was afforded a VA examination in December 2004.  The 
Veteran reported that his hypertensive condition had existed 
since 1976.  Three blood pressure readings taken at the 
examination were 118/70, 110/72, and 112/70.  It was noted that 
the Veteran was taking medication for his high blood pressure, 
and therefore, additional blood pressure readings on separate 
days were not obtained.  The Veteran was diagnosed with 
hypertension.  

The Veteran was afforded a more recent VA examination in November 
2009.  The Veteran reported that he had experienced several 
episodes of high blood pressure in service and that he was put on 
a five day blood pressure test.  Additionally, he stated that 
around 1995, his blood pressure was so high that his doctors had 
told him that if it had been five points higher, he would have 
been placed in the hospital.  The Veteran reported that between 
1981 and 1995, elevation of his blood pressure was isolated.  The 
Veteran's hypertension was currently found to be asymptomatic and 
stable with good response from medication.  There was no history 
of hospitalization or surgery, traumatic injury to the heart, 
history of cardiac neoplasm, hypertensive renal disease, or 
history of epistaxis, headaches, strokes, cardiovascular disease 
or other hypertensive related disease.  Examination revealed 
blood pressure readings of 136/70, 134/68, and 132/66.  A 
hypertensive pulmonary examination was normal.  The Veteran was 
diagnosed with essential hypertension.  The examiner opined that 
the Veteran's current hypertension was less likely as not caused 
by or a result of findings of elevated blood pressure during 
service.  The examiner stated that based on the private medical 
records and service treatment records, the Veteran's blood 
pressure did not become consistently elevated until the 1990's.  
Based on the evidence, the examiner stated that the Veteran had 
only one unexplained elevated blood pressure reading in January 
1977 during service.  The other elevated readings were due to 
pain after a vasectomy, cold and sinus pressure, and pain in the 
neck and shoulders.  The examiner concluded that one unexplained 
elevated blood pressure reading in service did not meet the 
criteria for hypertension; therefore, the Veteran's current 
hypertension was not related to the one unexplained blood 
pressure reading in service.

The Veteran has submitted statements asserting that his high 
blood pressure began in service.  The Board notes that the 
Veteran is capable of reporting observable symptoms of an injury 
or illness, as well as the length of time those symptoms have 
persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the Board finds that the onset and etiology of 
hypertension is the type of medical disorder that is difficult to 
establish solely on the basis of lay assertions.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms that support a later diagnosis by a medical 
professional, there is no competent evidence from any health-care 
provider that attributes the current diagnosis of hypertension to 
the sporadic elevated blood pressure reading during the Veteran's 
service.

For these reasons, while the Veteran's lay statements are to be 
considered, the evidence has no probative value, as the 
statements do not tend to prove a material issue of fact 
pertaining to the onset of the disability.

Where there is a question of medical causation between the 
current hypertension and an injury, disease, or event in service, 
where a lay assertion of medical causation is not competent 
medical evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 C.F.R. § 
3.159.  

In sum, there is no competent evidence relating the Veteran's 
current hypertension to service or to an injury, disease, or 
event in service.  The only medical opinion of record that may be 
accorded weight is the November 2009 VA examiner's opinion, which 
found that the Veteran's current hypertension was not related to 
his elevated blood pressure readings, or any other injury, 
disease, or event that occurred during service.  Additionally, no 
hypertension or other cardiovascular disease was diagnosed within 
one year after discharge from service, so presumptive service 
connection is also not warranted for the Veteran's hypertension.  

The preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant a 
more favorable outcome.  See 38 U.S.C.A. § 5107(b).


III.  Entitlement to a Compensable Rating for Bilateral 
Hearing Loss

Service connection for right ear hearing loss was established by 
a March 1981 rating decision.  Bilateral hearing loss was 
established by a November 2006 rating decision, at which time a 
noncompensable rating was assigned, effective from November 2003.  
The Veteran is requesting a compensable rating for his bilateral 
hearing loss.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment for hearing loss but will not 
be referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000).  Therefore, the Board will discuss the evidence 
pertinent to the rating criteria and the current disability.

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  
Id.  The pure tone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which are then used to 
determine the current level of disability based upon a 
pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85.  
Under these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric evaluation to 
the numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

The Veteran was afforded a VA examination in December 2004.  On 
the private authorized evaluation in December 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
80
LEFT
15
40
55
65
 

The Veteran's December 2004 VA audiology examination shows a 
right ear pure tone threshold average of 37.5 decibels with 
speech recognition of 96 percent.  This corresponds to a numeric 
designation of I.  Table VI in 38 C.F.R. § 4.85.  His left ear 
manifests a pure tone threshold average of 43.75 decibels with 
speech recognition of 92 percent.  This corresponds to a numeric 
designation of I.  Id.  These combined numeric designations then 
result in a rating of 0 percent under Table VII.  38 C.F.R. 
§ 4.85, Table VII.

The Veteran was afforded a more recent VA examination in November 
2009.  On the authorized audiological evaluation in November 
2009, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
95
100
LEFT
20
35
65
65
 

The Veteran's November 2009 VA audiology examination shows a 
right ear pure tone threshold average of 56.25 decibels with 
speech recognition of 96 percent.  This corresponds to a numeric 
designation of I.  Table VI in 38 C.F.R. § 4.85.  His left ear 
manifests a pure tone threshold average of 46.25 decibels with 
speech recognition of 96 percent.  This corresponds to a numeric 
designation of I.  Id.  These combined numeric designations then 
result in a rating of 0 percent under Table VII.  38 C.F.R. 
§ 4.85, Table VII.

VA outpatient records indicate that the Veteran was issued 
hearing aids in November 2000 and again in February 2009.  These 
medical records, however, do not contain any audiological 
findings that would entitle the Veteran to a higher rating for 
his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 
4.86.   
Additionally, the Board notes that the Veteran had a VA 
outpatient audiological examination in February 2009.  However, 
as stated previously, the basis for evaluating defective hearing 
is the impairment of auditory acuity as measured by pure tone 
threshold averages, within the range of 1000 to 4000 Hertz and 
speech discrimination using the Maryland CNC word recognition 
test.  38 C.F.R. § 4.85.  The results of the February 2009 
audiology examination indicate that the CIDW-22 word recognition 
test was used.  The only speech discrimination test used by the 
VA to evaluate defective hearing, for rating purposes, is the 
Maryland CNC word recognition test.  

Furthermore, at no VA examination did the Veteran's hearing 
impairment meet the requirements of the provisions of 38 C.F.R. § 
4.86(a) governing exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.86(a).  

The Veteran has stated that his hearing loss is severe and that 
he was informed his right ear hearing loss was so severe that 
hearing aids would be of no benefit.  The Board has considered 
the Veteran's statements regarding the severity of his hearing 
loss and how it has affected his daily activities.  The Board 
notes that the Veteran is competent to give evidence about what 
he experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, the Board finds the Veteran's 
statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of the 
audiometric testing results of record.  As noted above, 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned based on audiometric evaluations.  

Even under the most favorable possible interpretation of these 
findings, under the regulations, the Veteran's hearing loss is at 
no more than level I in the right ear and no more than level I in 
the left ear.  Therefore, a compensable rating for bilateral 
hearing loss is not warranted, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
hearing disability are inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for bilateral 
hearing loss shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his bilateral hearing loss.  

Additionally, there is no evidence of marked interference with 
employment due to the disability.  There is nothing in the record 
that suggests that the hearing loss itself markedly affected the 
Veteran's ability to perform his job.  Although the November 2009 
VA examiner stated that the Veteran's hearing loss had 
significant effects on his occupation, the Veteran has never 
claimed that his hearing loss has markedly affected his ability 
to perform his job.  In fact, during the December 2004 VA 
examination, the Veteran reported that his hearing loss did not 
result in any time lost from work.  There is also no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
bilateral hearing loss.  


ORDER

Service connection for hypertension is denied.  

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


